In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                           ____________________
                              NO. 09-17-00076-CV
                           ____________________

                       IN THE INTEREST OF L.A.G.K.


                   On Appeal from the 418th District Court
                        Montgomery County, Texas
                      Trial Cause No. 15-11-12110-CV


                         MEMORANDUM OPINION

      The appellant has filed a motion to dismiss this appeal. The motion is

voluntarily made by the appellant prior to any decision by this Court. See Tex. R.

App. P. 42.1(a)(1). No other party filed a notice of appeal. We therefore grant the

motion and dismiss the appeal. Id.

      APPEAL DISMISSED.



                                                   _________________________
                                                      LEANNE JOHNSON
                                                            Justice



                                        1
Submitted on August 2, 2017
Opinion Delivered August 3, 2017

Before McKeithen, C.J., Horton, and Johnson, JJ.




                                       2